                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA               )
                                       )
             v.                        )         1:17cr221-1
                                       )
CHRISTOPHER LEWIS TUCKER               )

                            MEMORANDUM ORDER

      Before the court is Defendant Christopher Lewis Tucker’s

motion for appointment of a guardian ad litem to represent and

advocate on behalf of his best interests in the event those

interests differ from the requests of defense counsel.             (Doc. 87.)

The Government takes no position with regard to the motion.                   For

the reasons set forth below, Defendant’s motion will be granted.

I.    BACKGROUND

      Tucker is charged with five counts: two counts of enticing a

minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction, in violation of 18 U.S.C. § 2251(a)

and (e); one count of knowingly transporting child pornography, in

violation of 18 U.S.C. § 2252A(a)(1) and (b)(1); one count of

possessing a Smith & Wesson revolver and a 7.62x39 millimeter

assault rifle, in violation of 18 U.S.C. § 922(g)(3) and 924(a)(2);

and one count of knowing receipt of child pornography, in violation

of   18   U.S.C.   § 2252A(a)(2)(A)    and     (b)(1).    He     has   been    in

continuous    custody   since   his   arrest    on   April 25,    2017.       The

extensive history surrounding his competency to stand trial and
the Government’s efforts to restore his competency are thoroughly

discussed in a prior ruling from this court.                United States v.

Tucker, 417 F. Supp. 3d 702 (M.D.N.C. 2019).             On October 22, 2019,

the   court    granted    the    Government’s     motion    to   involuntarily

medicate Tucker to restore his competency to stand trial, pursuant

to Sell v. United States, 539 U.S. 166 (2003), but stayed the order

pending the ongoing interlocutory appeal.              (Doc. 81.)   Tucker, by

and through defense counsel, now asks the court to appoint an

attorney to serve as guardian ad litem under the Criminal Justice

Act, 18 U.S.C. § 3006A (“CJA”).            The purpose of appointing such an

attorney for Tucker, an indigent defendant, is to have Tucker’s

interests represented in the event that his expressed directions

to defense counsel conflict with his best interest.

II.   ANALYSIS

      Federal courts across the country that have grappled with the

decision to appoint additional counsel as guardian ad litem for a

criminal defendant have recognized the limited caselaw on the

matter.   See United States v. Roney, No. 1:16-CR-00039-MOC-DLH,

2018 WL 5258625, at *1 (W.D.N.C. Oct. 22, 2018) (“There is a dearth

of published decisions that address the appointment of a second

attorney to serve as a guardian ad litem under the CJA.”); United

States v. King, 473 F. Supp. 2d 1182, 1183 (M.D. Ala. 2007)

(recognizing     that    the    law   is   “somewhat   vague”    regarding   the

appointment and compensation of additional counsel as guardian ad

                                           2
litem under the CJA).       The analysis in King involved a review of

both the Guidelines for the Administration of the Criminal Justice

Act and Related Statutes (“Guidelines”) as well as the CJA statute

itself, 18 U.S.C. § 3006A(e), to determine whether appointment of

additional   counsel   as   guardian    ad   litem    was   appropriate   for

indigent defendants found not competent to stand trial.              473 F.

Supp. 2d at 1183-84.

     In King, the court found that under the Guidelines a court

must make three findings before appointing a guardian ad litem to

an incompetent defendant: (1) the difficulty of the case, (2)

whether the appointment of counsel would serve the interests of

justice, and (3) whether such appointment would be necessary for

an adequate defense.    Id.    The court also held that appointment of

a CJA guardian ad litem was appropriate under the CJA statute

itself if the court found that the additional counsel’s services

are “necessary for adequate representation.”           Id. at 1184 (quoting

18 U.S.C. § 3006A(e)).      This approach, finding authority under the

Guidelines as well as from 18 U.S.C. § 3006A(e), was adopted and

applied in Roney, 2018 WL 5258625, at *1.            In Roney, the district

court made the three findings under the Guidelines and found that

appointment of additional counsel was warranted.                Id. at *2.

However, the court also relied on the CJA statute itself to support

the appointment of a guardian ad litem.          Id. (“Finally, even if

the Guidelines do not specifically provide for such appointment,

                                    3
the Court finds that it is authorized, pursuant to the CJA, to

compensate an additional attorney as guardian ad litem as necessary

to provide an adequate defense.”). 1

     In the present case, after multiple hearings and extensive

consideration, the court has found Tucker to be incompetent.                   On

February 24, 2020, after this court’s decision to order involuntary

administration of antipsychotic medication, the court received a

forensic   evaluation    report      from   the    Bureau   of    Prisons   which

reported   that   Tucker       had   voluntarily      taken      his   prescribed

medications and was determined to be competent to stand trial. 2

(Doc. 83.)      However, the case, which remains on interlocutory

appeal to the Fourth Circuit, has not been set for a hearing on

the report, a fact that may be complicated by the impact of the

novel coronavirus-19 on the court’s ability to conduct judicial

proceedings. Moreover, Tucker is not considered competent to stand

trial   until   this   court    conducts    a     hearing   to    determine   his

competency and finds by a preponderance of the evidence that he

“has recovered to such an extent that he is able to understand the

nature and consequences of the proceedings against him and to

assist properly in his defense.”             18 U.S.C. § 4241(e).           Thus,




1
  The appointment of a guardian ad litem is authorized by this district’s
CJA Plan, section XII.A.
2 The Bureau of Prisons has not reported whether it has made                    a
determination whether Tucker was sane at the time of the offense.

                                       4
Tucker’s determination of incompetency remains until a judicial

determination of competency has been made.

     Tucker is indigent, not having worked since his arrest. (Doc.

87 at 1.)     The court has previously noted the difficulty of this

case, from the point of view of the Defendant’s mental status (Doc.

73), and it would clearly be in the interest of justice to have

independent counsel advise as to Tucker’s best interest.             The only

question remaining on the present motion, therefore, is whether

appointment of an attorney as guardian ad litem is “necessary for

adequate representation.”      18 U.S.C. § 3006A(e).

     When representing a competent defendant who understands the

nature and consequences of the proceedings against him and can

assist in his own defense, defense counsel can act on a defendant’s

instructions, knowing that the defendant is able to consider what

is in his best interest and proceed from there.                  In contrast,

incompetent defendants, such as Tucker, are not able to properly

assist in their own defense.          18 U.S.C. § 4241(d).          In those

situations,    defense   counsel    cannot   expect   that   a    defendant’s

expressed   interests    are   in   his   best   interest    and    can   find

themselves facing a dilemma: either represent the client based on

the client’s instructions and expressed interests, or ignore the

client’s wishes and act based on what is in the client’s best

interest, where that differs.        The latter choice blurs the line

between acting as an attorney and acting as a guardian.            See United

                                     5
States v. Pfeifer, 121 F. Supp. 3d 1255, 1258 (M.D. Ala. 2015)

(“[I]f defense counsel were to ignore his client’s expressed

desires and wishes and to represent his client’s best interests,

he would no longer be serving as an attorney but rather as a

guardian, a role for which he was not retained or appointed.”).

Rule 1.14 of the North Carolina Rules of Professional Conduct

directs attorneys to, as much as possible, “maintain a normal

client-lawyer relationship with the client,” but when necessary,

allows attorneys to seek the appointment of a guardian ad litem.

See Roney, 2018 WL 5258625, at *1 (discussing the appointment of

a guardian ad litem after counsel relied on Rule 1.14 of the North

Carolina        Rules     of      Professional        Conduct   to     support       the

appointment).          The appointment of a guardian ad litem allows for

the adequate representation of Tucker’s best interest, allowing

his retained counsel to avoid straddling the line between attorney

and guardian and maintain a normal attorney-client relationship.

     This       case    presents        a    unique   challenge,     given    Tucker’s

diagnosis of schizoaffective disorder with persecutory beliefs,

upon which the court has relied in entering its Sell order.                      (Doc.

73 at 12, 14, 36-38.)              The experts have described his case as

“difficult and unusual.”                (Id. at 35.)      A hallmark of Tucker’s

illness    is    a     distrust    of       authority.    Indeed,    the     court   has

previously found, based on the opinions of the experts, that he

was “unable to cooperate rationally with his attorney.”                        (Id. at

                                               6
14.)   Consequently, not only have Tucker’s counsel been placed in

a   difficult   position    given   his     lack   of   competency,   Tucker’s

reliance on counsel’s advice has been a challenge, as a component

of Tucker’s illness is a distrust of advice.

       Based on Tucker’s unique situation, the court finds that a

guardian ad litem is necessary to provide independent advice and

to ensure that all of his interests, and best interests, are

represented and made known to the court.                  This is especially

important in this case where the views of Tucker, his family, and

his current counsel may not be in harmony.                   The court will

therefore approve the appointment of a guardian ad litem until

such time, if any, the court determines that Tucker is competent

to proceed and a guardian ad litem is no longer necessary for

adequate representation.

III. CONCLUSION

       For the reasons stated above, the court finds pursuant to

§ 230.53.20     of   the   Guidelines   for    the   Administration    of   the

Criminal Justice Act and Related Statutes, that the appointment of

an additional attorney to serve as guardian ad litem for the

Defendant, Christopher Lewis Tucker, in this difficult case is

necessary and in the interest of justice.               The court also finds,

pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A(e), that

the services of a guardian ad litem are necessary for adequate

representation of the Defendant.

                                        7
     IT IS THEREFORE ORDERED that an attorney be appointed guardian

ad litem forthwith for Defendant Tucker, to continue until it is

determined that a guardian ad litem is no longer needed.

     IT IS FURTHER ORDERED that fees for the guardian ad litem are

to be paid pursuant to the provisions of the Criminal Justice Act,

18 U.S.C. § 3006A(d) and § 230.53.10 of the Guidelines for the

Administration of the Criminal Justice Act and Related Statutes,

or in the alternative 18 U.S.C. § 3006A(e) and § 310.20.10 of the

Guidelines.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

March 25, 2020




                                8
